Case 2:21-cv-03017-JMA-AYS Document 1-7 Filed 05/27/21 Page 1 of 7 PageID #: 31




                      Exhibit
                       “E”
      Case 2:21-cv-03017-JMA-AYS Document 1-7 Filed 05/27/21 Page 2 of 7 PageID #: 32


Joseph De Santis

From:                              Maurice Zajfen <maurice@tachediamonds.com>
Sent:                              Thursday, December 3, 2020 3:20 PM
To:                                Pawan Verma
Cc:                                James Szustak
Subject:                           Re: Notice of Default


OK.
We will need an answer from you before Tuesday 12/08/20 (thus Monday at latest).
Without any reply from you in due time we will start the legal and criminal actions against you and your company.
Get well soon.

Regards

Maurice Zajfen.

Sent from iPhone.



          Le 3 déc. 2020 à 20:57, Pawan Verma <vermagoldbuyers@gmail.com> a écrit :



          I’m not well give me few day will get back to you.
          On Thu, Dec 3, 2020 at 2:25 PM Maurice Zajfen <maurice@tachediamonds.com> wrote:
            What would you suggest to ease and comfort us?
            You could propose a repayment plan , with clear and defined dates and amounts.
            Without any positive signs from you we will need to proceed with the legal actions.

           Let us know your decision.

           Regards.

           Maurice Zajfen

           Sent from iPhone.



                  Le 3 déc. 2020 à 19:42, Pawan Verma <vermagoldbuyers@gmail.com> a écrit :


                  I do business in island and everything is shut I’m requesting some time soon everything
                  ope will pay you.
                  I going thru hard time due to COVID

                  On Thu, Dec 3, 2020 at 1:39 PM Maurice Zajfen <maurice@tachediamonds.com>
                  wrote:
                   Dear sir ,

                                                            1
Case 2:21-cv-03017-JMA-AYS Document 1-7 Filed 05/27/21 Page 3 of 7 PageID #: 33
        What about the balance of the unpaid invoice ?

        Regards

        Maurice Zajfen

        Sent from iPhone.



                  Le 3 déc. 2020 à 19:26, Pawan Verma <vermagoldbuyers@gmail.com>
                  a écrit :

                  Good afternoon
                     Two stone has been returned to your office june 30.20
                  And stone 1.61, 3.64 these two stone sold as price agreed with james
                  1.61–$9100
                  3.64–$29800

                  5.13 stone will be returning only problem is stone is out of town in
                  small island and I’m able to go there due to COVID.
                  <image.jpg>



                  Regards
                  Pawan Verma
                  Cell: 516-236-8815



                          On Dec 3, 2020, at 9:24 AM, Maurice Zajfen
                          <maurice@tachediamonds.com> wrote:



                          Att Mr Pawan Verma



                          Ref : unpaid invoice F00530 and unreturned
                          consigned goods N00019




                          Dear Mr. Pawan,




                                                    2
Case 2:21-cv-03017-JMA-AYS Document 1-7 Filed 05/27/21 Page 4 of 7 PageID #: 34
                       a. Reference is made to Verma Gold & Diamond
                          LLC’s purchase of 15.22 carats polished
                          diamonds from us and invoiced with number
                          F00530 dated February 28 2020 (Appendix A)
                          and to the subsequent contacts between you
                          and James Szustak concerning the payment of
                          said invoice, most recently your Whatsapp
                          message dated 12/01/20.



                          1. Invoice F00530, dated 02/25/20 and due on
                          04/28/20:         USD 98,055.46

                          2. - payment
                          06/29/20:
                                    USD - 25,000.00



                                                                 Unpa
                                                          id
                                                          amount
                                                             USD
                                                          73,055.46



                       b. Reference is made to Verma Gold & Diamond
                          LLC’s memorandum of 14.69 carats polished
                          diamonds from us and send under
                          consignment with number N0019 dated
                          March 16 2020 (Appendix B) and to the
                          subsequent contacts between you and James
                          Szustak concerning the return of the said
                          goods.



                          1. Memo N00019, dated 03/16/20 and due on
                          03/23/20:       USD 124,405.62

                          2. – partial return 06/30/20 of 4.31
                          ct:                              USD –
                          30,161.24



                                                                 Unret
                                                          urned
                                                          amount     U
                                                          SD 94,244.38
                                           3
Case 2:21-cv-03017-JMA-AYS Document 1-7 Filed 05/27/21 Page 5 of 7 PageID #: 35



                    Considering your longstanding business relationship,
                    Taché Company has shown considerable flexibility and
                    given you several opportunities to pay the outstanding
                    amount and to return the goods hold under
                    consignment.

                    Regrettably, this invoice remains unpaid and the
                    consignment memo hasn’t been returned.



                    We hereby demand the immediate payment of the
                    outstanding receivable amounting to USD 73,055.56
                    and the return of the 10.38 ct polished diamonds
                    valued USD 94,244.38.



                    Please make the payment no later than 12/10/20 to
                    our account at ABN AMRO BANK, IBAN BE18 6745
                    4039 2765, Swift ABNABE2AIDJ (corresponding bank:
                    BOFAUS3N). Please indicate "Verma Gold Diamonds
                    LLC, invoice F00530" as payment reference, and;

                    Send us the proof of return shipment of the 10.38 ct
                    polished diamonds, valued USD 94,244.38.



                    Should we not receive the payment in full by 12/17/20
                    AND the goods held in consignment back, we reserve
                    the right to take full legal action in order to collect the
                    receivable and the goods.



                    Tache Company reserves the right to claim, in addition
                    to the capital amount, penalty interest and
                    indemnification, compensation for attorneys' fees and
                    other legal costs (as stated in Taché's General Sales
                    Conditions.



                    Pursuant to Taché's general sale conditions, the goods
                    remain the property of Tache until full payment is
                    received. Not returning goods held under consignment
                    is considered as a criminal offence in Belgium.


                                               4
Case 2:21-cv-03017-JMA-AYS Document 1-7 Filed 05/27/21 Page 6 of 7 PageID #: 36
                    Should you have any questions relating to the above,
                    please do not hesitate to contact me.




                    Sincerely Yours,




                    Maurice Zajfen




                          To help protect y our priv acy , Microsoft O ffice prev ented automatic download of this picture from the Internet.




                                                                                             T                                                  To
                                                                                             o                                                  help
                                                                                             h                                                  prot
                                                                                             e                                                  ect
                                                                                             l                                                  y ou
                                                                                             p                                                  r
                                                                                             p                                                  priv
                                                                                             r                                                  acy ,
                                                                                             o                                                  Mi…




                    Important fraud protection :

                    • Please pay our invoices ONLY on the bank account
                    mentioned on the paper invoice you received with the goods.
                    • If you receive any message regarding a change of banking
                    details, please call us to reconfirm BEFORE executing the
                    transfer.

                    Please consider the environment before printing this email.
                    Think globally - Act locally.


                    DISCLAIMER :
                    ©This email message including all its attachments are confidential and for the
                    use only of the individual(s) or entity(ies) named above as recipient. If you are
                    not an intended recipient and/or have received this message by mistake,
                    please notify the sender immediately by return of email and permanently
                    delete the original and any copy of this email, including any print thereof. Any
                    retention, disclosure, dissemination, distribution, copying or other use of the
                    content and attachments of this email is strictly prohibited. Emails are
                    susceptible to alteration. Taché nor any of its affiliates guarantees that the
                    integrity of this communication has been maintained, not that is free of
                    viruses. Taché (or any affiliate) shall not be liable if the message was altered,
                    changed or falsified, nor shall it be responsible for any damage to your
                    system.




                                                                                                                                                        5
Case 2:21-cv-03017-JMA-AYS Document 1-7 Filed 05/27/21 Page 7 of 7 PageID #: 37



                       <Notice of default Verma Gold and Diamond.pdf>
                       <Invoice F00530.pdf>
                       <Memo N00019.pdf>
        --
        PAWAN VERMA
        516-236-8815
        465 Old Country Rd
        Westbury, NY 11590


--
PAWAN VERMA
516-236-8815
465 Old Country Rd
Westbury, NY 11590




                                              6
